I dissent. I am of the opinion that the allegation as to the resolution of intention is sufficient in the absence of a special demurrer. While it is essential, under the decisions of this court, that the resolution of intention should state what materials are to be used in the proposed work, it has never been held, so far as I am advised, that the complaint in an action to foreclose the assessment lien must describe the work with the same degree of exactness. If, however, it affirmatively appears from the complaint that the resolution of intention did not so specify the materials, and, consequently, did not describe thework in the manner contemplated by statute, the complaint, of course, fails to state a cause of action. In this case it cannot, in my judgment, be said that this fact affirmatively appears. It is *Page 59 
alleged that the resolution of intention described the work, and this should be construed as alleging such a description as is required by the statute. The complaint does not say that the description of the work contained therein (i.e. in the complaint) is the same as that contained in the resolution, and such a conclusion is not the necessary effect of the allegations. The complaint may be somewhat ambiguous in this respect, but that was a matter for special demurrer.
The plaintiff is further assisted by the allegation of the complaint that the order for the work was duly given and made and passed, which could not be true if the resolution of intention had failed to state the nature of the materials. The allegation implies that the board had jurisdiction to make the order, and, consequently, that the resolution of intention sufficiently described the work. (Pacific Pav. Co. v. Bolton, 97 Cal. 8;Bituminous Lime Rock etc. Co. v. Fulton, 33 P. 1117.)